Exhibit 10.1







WARRANT

This WARRANT is dated as of November 27, 2019, between DAYBREAK OIL AND GAS,
INC., a Washington corporation with its chief executive offices located at 1101
N. Argonne Rd. Suite A 211 Spokane Valley, WA 99212 (the “Company”), and BEAR TO
BULL INVESTOR RELATIONS, LLC, an Illinois limited liability company with its
chief executive offices located at 200 Armstrong St, Ste 1, Morris, IL 60450
(together with any successors or assigns, the “Subscriber”).

W I T N E S S E T H:

WHEREAS, pursuant to an Investor Relations Agreement entered into by and between
the Company and the Subscriber as of October 8, 2019 (the “Investor Relations
Agreement”), the Company desires to issue this warrant to the Subscriber to
purchase shares of the Company’s common stock, $0.001 par value (the “Common
Stock”), on the terms and conditions set forth herein, and the Subscriber
desires to acquire such warrant (“Warrant” as used herein means this Warrant and
all warrants issued upon division or combination of, or in substitution for,
this Warrant).

NOW, THEREFORE, in consideration of the foregoing premises, the agreements
herein set forth and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




1.

Grant.  The Subscriber is hereby granted the right to purchase, to the extent
vested subject to the vesting provisions hereof and subject to the limitations
set forth herein, at any time from the date hereof until 5:00 P.M., New York
City time, on January 2, 2024 (the “Expiration Date”), up to 2,100,000 shares of
Common Stock (the “Shares”) of the Company, at an exercise price of $.01 per
Share (the “Exercise Price”).  Further, notwithstanding anything to the contrary
set forth in this Warrant, the Subscriber shall not be permitted to purchase
Shares pursuant to this Warrant to the extent that, following such purchase, the
Subscriber would be being deemed to be the “beneficial owner” (as such term is
defined in Section 13d-3 of the Securities Exchange Act of 1934, as amended) of
more than four and ninety-nine one-hundredths percent (4.99%) of the Company’s
outstanding Common Stock.  The foregoing restriction may not be waived by either
party.

2.

Exercise Period; Vesting. The Warrant will become vested and exercisable as
follows:



·

as to 1/3 of the Shares on January 2, 2020;



·

as to 1/3 of the Shares on January 2, 2021; and



·

as to 1/3 of the Shares on January 2, 2022;

provided, however, that this Warrant shall not vest as to any Shares (and
instead vesting will continue with respect to such Shares until the restriction
no longer applies) to the extent such vesting would cause the Subscriber’s
beneficial ownership of common stock of the Company to exceed four and
ninety-nine one-hundredths percent  (4.99%) of the Company’s outstanding Common
Stock.  The foregoing restriction may not be waived by either party.



3.

Termination.  The Warrant will expire at the close of business on the Expiration
Date set forth above, or earlier as provided in this Warrant.  Notwithstanding
the foregoing, this Warrant will terminate on any earlier date when the Warrant
has been exercised as to all Shares.  Further, in the event the Investor
Relations Agreement is terminated by the Subscriber for any reason, or the
Company terminates the Investor Relations Agreement for Cause (as defined
therein), any Shares pursuant to this Warrant that have not yet vested shall be
automatically forfeited as of the date of such termination and the Warrant shall
not be exercisable with respect to such Shares.








--------------------------------------------------------------------------------









4.

Incorporation by Reference.  The provisions of the Investor Relations Agreement
are hereby incorporated herein by reference.  Except as otherwise expressly set
forth herein, this Warrant shall be construed in accordance with the provisions
of the Investor Relations Agreement and any capitalized terms not otherwise
defined in this Warrant shall have the definitions set forth in the Investor
Relations Agreement.  The Company shall have the authority to interpret and
construe the Investor Relations Agreement and this Warrant and to make any and
all determinations thereunder, and its decision shall be binding and conclusive
upon the Grantee and his/her legal representative in respect of any questions
arising under the Investor Relations Plan or this Warrant.



5.

Exercise of Warrant.




5.1

Cash Exercise.  This Warrant is exercisable as to any vested Shares at the
Exercise Price per Share, payable in cash or by certified or official bank check
to the order of the Company, or any combination of cash or certified or official
bank check, subject to adjustment as provided in paragraph 8 hereof.  Upon
surrender of the Warrant Certificate with the duly executed Form of Election to
Purchase in the form set forth on Exhibit A attached hereto and made a part
hereof, together with payment of the Exercise Price for the Shares purchased at
the Company’s principal offices, currently located at 1101 N. Argonne Rd. Suite
A 211 Spokane Valley, WA 99212, the registered holder of a Warrant Certificate
(“Holder” or “Holders”) shall be entitled to receive a certificate or
certificates for the Shares so purchased.  The purchase rights represented by
each Warrant Certificate are exercisable at the option of the Holder thereof, in
whole or in part (but not as to fractional shares of the Common Stock underlying
the Warrant).  In the case of the purchase of less than all the Shares
purchasable under any Warrant Certificate, the Company shall cancel said Warrant
Certificate upon the surrender thereof and shall execute and deliver a new
Warrant Certificate of like tenor for the balance of the Shares purchasable
thereunder.

6.

Issuance of Certificates.



6.1

Issuance.  Upon the exercise of the Warrant, the issuance of certificates for
the Shares shall be made forthwith (and in any event within five (5) business
days thereafter) without any charge to the Holder thereof (other than payment of
the Exercise Price) including, without limitation, any tax which may be payable
in respect of the issuance thereof, and such certificates shall (subject to the
provisions of paragraph 7 hereof) be issued in the name of, or in such names as
may be directed by, the Holder thereof; provided however, that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the issuance and delivery of any such certificates in a name other
than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.



6.2

Form of Certificates.  The Warrant Certificates and certificates representing
the Shares shall be executed on behalf of the Company by the manual or facsimile
signature of the then present Chairman or Vice Chairman of the Board of
Directors or President or Vice President of the Company under its corporate seal
reproduced thereon, attested to by the manual or facsimile signature of the then
present Secretary or Assistant Secretary of the Company.  Warrant Certificates
shall be dated the date of execution by the Company upon initial issuance,
division, exchange, substitution or transfer.  The Warrant Certificates and,
upon exercise of the Warrant, in part or in whole, certificates representing the
Shares shall bear a legend substantially similar to the following:

“NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT (I) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, PURSUANT TO
RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE
DISPOSITION OF SECURITIES, OR (III) UPON THE DELIVERY BY THE HOLDER TO THE
COMPANY OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL TO THE
COMPANY, STATING THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”








2







--------------------------------------------------------------------------------




7.

Restriction on Transfer of Warrant.  The Holder of a Warrant Certificate, by its
acceptance thereof, covenants and agrees that the Warrant is being acquired as
an investment and not with a view to the distribution thereof, and that the
Warrant may not be sold, transferred, assigned, hypothecated, pledged or
otherwise disposed of (any of the foregoing, a “Transfer”), in whole or in part
without the prior written consent of the Company, and complying with the Act (as
defined below) and applicable state securities laws.  In connection with any
approved transfer or exercise of the Warrant, the Transferee and Holder agree to
execute any documents which may be reasonably required by counsel to the Company
to comply with the provisions of the Act (as defined below) and applicable state
securities laws.  In the event of any Transfer not in compliance with the
foregoing that is made or attempted, whether voluntary or involuntary, and if
involuntary whether by process of law in any civil or criminal suit, action or
proceeding, whether in the nature of an insolvency or bankruptcy proceeding or
otherwise, the Warrant shall automatically be terminated for forfeited, and the
Subscriber shall have no right to any Common Stock underlying the Warrant,
without any notification, payment or consideration by the Company.



8.

Adjustments.



8.1

Adjustment to Number of Shares Upon Reclassification, Consolidation, Merger,
etc.  In case of any reclassification of the outstanding shares of Common Stock
(other than a change in par value to no par value, or from no par value to par
value, or as a result of a subdivision or combination), or in the case of any
consolidation of the Company with, or merger of the Company into, another
corporation (other than a consolidation or merger in which the Company is the
surviving corporation and which does not result in any reclassification or
change of the outstanding shares of Common Stock, except a change as a result of
a subdivision or combination of such shares or a change in par value, as
aforesaid), or in the case of a sale or conveyance to another corporation of the
property of the Company as an entirety, the Holders shall thereafter have the
right to receive, upon exercise of the Warrant, the kind and number of shares of
stock and other securities and property that such Holders would have been
entitled to receive upon such reclassification, consolidation, merger, sale or
conveyance had the Warrant been exercised immediately prior to any record date
for such event.



8.2

Adjustment to Exercise Price and Shares Upon Dividend, Subdivision or
Combination of Common Stock. If the Company shall, at any time or from time to
time after the date hereof, (i) pay a dividend or make any other distribution
upon the Common Stock payable in shares of Common Stock, or (ii) subdivide (by
any stock split, recapitalization or otherwise) its outstanding shares of Common
Stock into a greater number of shares, the Exercise Price in effect immediately
prior to any such dividend, distribution or subdivision shall be proportionately
reduced and the number of Shares issuable upon exercise of this Warrant shall be
proportionately increased. If the Company at any time combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of Shares issuable
upon exercise of this Warrant shall be proportionately decreased. Any adjustment
under this paragraph 8.2 shall become effective at the close of business on the
date the dividend, subdivision or combination becomes effective.



9.

Warrant Certificates.  The warrant certificates (the “Warrant Certificates”)
delivered and to be delivered pursuant to this Warrant shall be in the form set
forth as Exhibit B attached hereto and made a part hereof, with such appropriate
insertions, omissions, substitutions and other variations as required or
permitted by this Warrant.



10.

Exchange and Replacement of Warrant Certificates.



10.1

Exchange.  Each Warrant Certificate is exchangeable without expense, upon the
surrender hereof by the registered Holder at the principal executive office of
the Company, for a new Warrant Certificate of like tenor and date representing
in the aggregate the right to purchase the same number of Shares in such
denominations as shall be designated by the Holder thereof at the time of such
surrender.



10.2

Replacement.  Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of any Warrant Certificate,
and, in case of loss, theft or destruction, of indemnity or security reasonably
satisfactory to it, and reimbursement to the Company of all reasonable expenses
incidental thereto, and upon surrender and cancellation of the Warrants, if
mutilated, the Company will make and deliver a new Warrant Certificate of like
tenor, in lieu thereof.



11.

Elimination of Fractional Interests.  The Company shall not be required to issue
certificates representing fractions of shares of Common Stock.  As to any
fraction of a Share that the Grantee would otherwise be entitled to purchase
upon exercise of this Warrant, the Company shall pay to the Grantee an amount in
cash (by delivery of a certified or official bank check or by wire transfer of
immediately available funds) equal to the product of (i) such fraction
multiplied by (ii) the closing sales price of one share of the Common Stock as
quoted on the OTC Markets: Pink on the business day prior to the exercise date.








3







--------------------------------------------------------------------------------




12.

Reservation and Listing of Securities.  The Company shall at all times reserve
and keep available out of its authorized shares of Common Stock, solely for the
purpose of issuance upon the exercise of the Warrants, such number of shares of
Common Stock as shall be issuable upon the exercise thereof.  The Company
covenants and agrees that, upon exercise of the Warrants and payment of the
Exercise Price thereof, all shares of Common Stock issuable upon such exercise
shall be duly and validly issued, fully paid, non-assessable and not subject to
the preemptive rights of any shareholder.  



13.

Lock-up.  For a period of 180 days after the exercise of this Warrant, the
Subscriber agrees not to, directly or indirectly, with respect to any shares of
Common Stock that are the subject of such exercise, without the prior written
consent of the Company, offer for sale, sell, pledge or otherwise dispose of any
shares of Common Stock.



14.

Notices to Warrant Holders.  Nothing contained in this Warrant shall be
construed as conferring upon the Holder or Holders the right to vote or to
consent or to receive notice as a shareholder in respect of any meetings of
shareholders for the election of directors or any other matter, or as having any
rights whatsoever as a shareholder of the Company.  If, however, at any time
prior to the expiration of the Warrants and their exercise, any of the following
events shall occur:




(a)

the Company shall take a record of the holders of its shares of Common Stock for
the purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of current or retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company; or

(b)

the Company shall offer to all the holders of its Common Stock any additional
shares of capital stock of the Company or securities convertible into or
exchangeable for shares of capital stock of the Company, or any option, right or
warrant to subscribe therefor; or



(c)

a dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business as an entirety shall be proposed;

then, in any one or more of said events, the Company shall give written notice
of such event at least ten (10) days prior to the date fixed as a record date or
the date of closing the transfer books for the determination of the shareholders
entitled to such dividend, distribution, convertible or exchangeable securities
or subscription rights, options or warrants, or entitled to vote on such
proposed dissolution, liquidation, winding up, or sale.  Such notice shall
specify such record date or the date of closing of the transfer books, as the
case may be.  Failure to give such notice or any defect therein shall not affect
the validity of any action taken in connection with the declaration or payment
of any such dividend or distribution, or the issuance of any convertible or
exchangeable securities or subscription rights, options or warrants, or any
proposed dissolution, liquidation, winding up, sale or change of control.



15.

Notices.  All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly made when delivered,
telecopied or mailed by registered or certified mail, return receipt requested:



(a)

If to a registered Holder of the Warrants, to the address of such Holder as
shown on the books of the Company; or



(b)

If to the Company, to the address set forth in paragraph 5 of this Warrant or to
such other address as the Company may designate by notice to the Holders.



16.

Supplements and Amendments.  This Warrant shall not be amended without the
approval of the Holder in writing.



17.

Successors.  All the covenants and provisions of this Warrant by or for the
benefit of the Company and the Holders inure to the benefit of their respective
successors and assigns hereunder.



18.

Governing Law.  This Warrant and each Warrant Certificate issued hereunder shall
be deemed to be a contract made under the laws of the State of Washington with
respect to contracts made and to be wholly performed in said State and for all
purposes shall be construed in accordance with the laws of said State without
regard to the principles of conflicts of law thereof that would defer to the
substantive laws of another jurisdiction.  With respect to any suit, action or
proceeding relating to this Warrant, the parties irrevocably submit to the
jurisdiction of the federal or state courts located in Houston, Texas, which
submission shall be exclusive unless none of such courts has lawful jurisdiction
over such proceedings.  In the event of litigation between the parties arising
hereunder, the prevailing party shall be entitled to costs and reasonable
attorney’s fees.








4







--------------------------------------------------------------------------------




19.

Benefits of This Warrant.  Nothing in this Warrant shall be construed to give to
any person or corporation, other than the Company and the Holder and any other
registered holder or holders of the Warrant Certificates, Warrants or the
Shares, any legal or equitable right, remedy or claim under this Warrant; and
this Warrant shall be for the sole and exclusive benefit of the Company and the
Holder and any other holder or holders of the Warrant Certificates, Warrants or
the Shares.



20.

Preservation of Rights.  The Company will not, by amendment of its articles of
incorporation or through any consolidation, merger, reorganization, transfer of
assets, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant or the rights represented hereby or thereby, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate in order to protect the rights
of the Holders of the Warrants against dilution or other impairment.



21.

Counterparts.  This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and such counterparts shall together constitute but one and the same instrument.

[Remainder of page intentionally left blank]






































5







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed, as of the day and year first above written.







DAYBREAK OIL AND GAS, INC.

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

Name:  James F. Westmoreland

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

BEAR TO BULL INVESTOR RELATIONS, LLC

 

 

 

 

By:

/s/ EDWARD CAPKO

 

Name:  Edward Capko

 

Title:    President

 

 

 

 


























6







--------------------------------------------------------------------------------







EXHIBIT A

FORM OF ELECTION TO PURCHASE

The undersigned registered owner of this Warrant hereby irrevocably elects to
exercise the right, represented by this Warrant Certificate, to purchase _______
Shares and herewith tenders in payment for such Shares cash or a certified or
official bank check payable in New York Clearing House Funds to the order of
_____________________ in the amount of $_______ all in accordance with the terms
this Warrant.  

The undersigned requests that a certificate for such Shares be registered in the
name of ____________________, whose address is _____________________ and that
such Certificate be delivered to _____________, whose address is
___________________________.

The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.







 

Name of Registered Owner

 

 

 

Signature of Registered Owner

 

 

 

Street Address

 

 

 

City, State, Zip

 

 

 

IRS Identification Number/Social Security Number




Signature Guaranteed:  ___________________________________________

NOTE:  The signature to this Form must correspond with the name as it appears on
the face of the Warrant, without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank or trust company.  Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.











--------------------------------------------------------------------------------

EXHIBIT B

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT (I) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, PURSUANT TO
RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE
DISPOSITION OF SECURITIES, OR (III) UPON THE DELIVERY BY THE HOLDER TO THE
COMPANY OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL TO THE
COMPANY, STATING THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”

EXERCISABLE ON OR BEFORE




5:00 P.M., NEW YORK TIME, JANUARY 2, 2024




No. W- BB112719

2,100,00 Warrants




WARRANT CERTIFICATE

This Warrant Certificate certifies that BEAR TO BULL INVESTOR RELATIONS, LLC or
registered assigns is the registered holder of a Warrant to purchase, at any
time until 5:00 P.M.  New York City time on January 2, 2024 (“Expiration Date”)
up to Two Million One Hundred Thousand (2,100,000) shares (“Shares”) of
fully-paid and nonassessable common stock, $0.001 par value (“Common Stock”), of
Daybreak Oil and Gas, Inc., a Washington corporation (the “Company”), at the
initial exercise price, subject to adjustment in certain events (the “Exercise
Price”), of $0.01 per Share upon surrender of this Warrant Certificate and
payment of the Exercise Price at an office or agency of the Company, but subject
to the conditions set forth herein and in the Warrant dated as of November 27,
2019 (the “Warrant”) between the Company and the Subscriber therein.  Payment of
the Exercise Price may be made in cash, by certified or official bank check in
New York Clearing House funds payable to the order of the Company, or any
combination of cash or certified or official bank check, in accordance with
paragraph 6 of the Warrant.

No Warrant may be exercised after 5:00 P.M., New York City time, on the
Expiration Date, at which time all Warrants evidenced hereby, unless exercised
prior thereto, shall thereafter be void.

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued pursuant to the Warrant, which Warrant is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to in a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and the holders (the words
“holders” or “holder” meaning the registered holders or registered holder) of
the Warrant.

The Warrant provides that upon the occurrence of certain events, the Exercise
Price and/or number of the Company’s securities issuable thereupon may, subject
to certain conditions, be adjusted.  In such event, the Company will, at the
request of the holder, issue a new Warrant Certificate evidencing the adjustment
in the Exercise Price and the number and/or type of securities issuable upon the
exercise of the Warrants; provided, however, that the failure of the Company to
issue such new Warrant Certificates shall not in any way change, alter, or
otherwise impair, the rights of the holder as set forth in the Warrant.

Upon due presentment for registration of transfer of this Warrant Certificate at
an office or agency of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided herein and in the Warrant,
without any charge except for any tax, or other governmental charge imposed in
connection therewith.

Upon the exercise of the Warrant with respect to less than all of the Shares
evidenced by this Certificate, the Company shall forthwith issue to the holder
hereof a new Warrant Certificate representing such updated number of Shares
subject to the unexercised Warrant.





-2-




--------------------------------------------------------------------------------




The Company may deem and treat the registered holder(s) hereof as the absolute
owner(s) of this Warrant Certificate (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise hereof,
and of any distribution to the holder(s) hereof, and for all other purposes, and
the Company shall not be affected by any notice to the contrary.

All terms used in this Warrant Certificate which are defined in the Warrant
shall have the meanings assigned to them in the Warrant.

[Remainder of page intentionally left blank]









































-3-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed.




DAYBREAK OIL AND GAS, INC., a Washington corporation

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

Name:  James F. Westmoreland

 

Title:    President and Chief Executive Officer






































-4-


